Citation Nr: 1419152	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  13-03 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The Veteran had active service from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which in pertinent part, denied service connection for "any psychiatric condition (claimed as post traumatic stress disorder)."  

Although the RO framed the issue on appeal as indicated above, a review of the record indicates that the Veteran was also diagnosed with adjustment disorder with anxiety.  See November 2011 VA PTSD examination report.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  The Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses recounted above, the Board has recharacterized the issue as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claim for a psychiatric disorder in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.








REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

The Veteran alleges that he experiences PTSD as a result of his active duty service while serving in Vietnam.  The Veteran's personnel records reflect that he served in the Republic of Vietnam (RVN) from November 1966 to November 1967.  In a statement received in September 2011, the Veteran recounted a traumatic in-service experience during his period of service in RVN while in Saigon.  This event, occurring on December 5, 1966, included his helping to evacuate a badly burned solider.  He added it was his belief the soldier died as a result of his injuries.  Also, in the course of the November 2011 VA examination the Veteran informed the examiner that he was involved with hand to hand combat in December 1967 in De Nang, and that while assigned to a temporary assignment in Saigon a bomb blew up where he and other soldiers were sleeping.  One soldier he mentioned was badly hurt.  The examiner commented that both claimed stressors were adequate to support a diagnosis of PTSD.  In the December 2011 rating action, the RO conceded the Veteran's in-service stressors. 

Although the Board has conceded the Veteran's in-service stressors, the medical evidence of record is conflicting as to whether the Veteran has a current diagnosis of PTSD.  Upon conducting a mental evaluation of the Veteran, the November 2011 VA examiner indicated that the Veteran had a diagnosis of PTSD which "conforms to DSM-IV criteria based on today's evaluation."  The examiner later, however, determined that the Veteran did not meet the full criteria for PTSD, and essentially found that PTSD was not diagnosed.  As noted, the November 2011 VA examiner supplied a diagnosis of adjustment disorder with anxiety.  

The Board observes that the Veteran has informed VA that a Vet Center counselor had informed him he had PTSD.  The Veteran supplied a business card, which included the name and address (Ventnor, New Jersey) of this licensed clinical social worker.  

The Board observes that the Ventnor Vet Center is a community-based program which is part of VA, and that VA is deemed to have constructive possession of any records from the Ventnor Vet Center.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (citing Bell v. Derwinski, 2 Vet. App. 611 (1992) and Department of Veterans Affairs, Federal Benefits for Veterans and Dependents, 85 (1997 ed.) for determining that Vet Center records are generated by VA agents or employees which are deemed within the Secretary's control and, thus, are deemed constructively of record).  While the evidence of record presently includes VA outpatient medical records from the Cumberland Co. CBOC and the Wilmington VA Medical Center (VAMC), an effort is not shown to have been made to obtain records from the Ventnor Vet Center.  

Thus, because possible outstanding VA Vet Center records have been identified pertinent to the Veteran's claim on appeal, and as the Board finds under the facts of this case that these records may provide probative evidence which may be helpful in the Board's adjudication of this matter, VA must undertake sufficient efforts to acquire such documents as these records may be relevant to his claim; an additional effort should therefore be made to obtain such records.  Thus, on remand, an attempt to obtain all records from the VA Ventnor Vet Center need be undertaken.

In light of the conflicting medical evidence of record, as well as since additional development is to be undertaken to try to obtain additional records, the Board finds that an addendum opinion should be sought to determine whether the Veteran has met the diagnostic criteria sufficient for PTSD, and if so, whether the evidence of record links the diagnosis of PTSD to the conceded stressors. 




Regarding the non-PTSD portion of the claim for service connection for a psychiatric disorder, although in November 2011 the examining psychologist attributed the Veteran's then diagnosed adjustment disorder and anxiety to the loss of a job, as additional pertinent medical records may be associated with the record pursuant to this remand, another opinion as to whether either of these disorders were etiologically related to the Veteran's military service should be obtained.  VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek to obtain any records from the Ventnor Vet Center which pertain to the Veteran.  The RO/AMC should request a consent to release information from the Veteran only if the Vet Center indicates that one is necessary.  All efforts to obtain these records should be documented in the claims file and requests for such records must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.






2.  After any additional records are associated with the claims file and/or scanned into the Virtual VA claims processing system, the RO/AMC should thereafter forward the claim folder to the VA psychologist who completed the November 2011 VA examination.  If the psychologist finds that a contemporaneous examination would be beneficial, such should be scheduled.  If the psychologist is not available, the claims file should be made available to and reviewed by a different suitably-credentialed examiner.  Again, if this examiner finds that a contemporaneous examination would be beneficial, one should be scheduled.

After reviewing the claim folder, to include this remand, and all medical records included within Virtual VA, by means of an addendum report, the examiner must address the following:  

All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  A complete explanation for any opinion expressed must be included in the examination report.  If an opinion cannot be provided without resort to speculation, the examiner must provide supporting explanation for that statement.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's statements of record.




Regarding the diagnosed adjustment disorder and anxiety, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that either disorder - and any other currently diagnosed psychiatric disability -- is related to active service.  The examiner must also address the Veteran's lay statements of ongoing psychiatric symptoms since service discharge. 

Regarding the claim for PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV.  If the examiner finds that the Veteran does not meet the criteria, then any medical records that provide a diagnosis of PTSD - if applicable -- must expressly be commented on.  The examiner must provide an opinion as to whether PTSD - if diagnosed -- can be related to the Veteran's conceded stressors.

3.  The RO/AMC should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 


4.  The RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures should be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO/AMC should readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



